El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 25 de marzo de 1985 el Sr. Eduardo Méndez Bagur, en unión a los Ledos. Rafael Martínez Álvarez, Jr. y Alfredo Martínez Álvarez, incorporó la Fundación Esposos Luis Méndez Vaz y María Bagur, Inc. (Museo).(1) De igual forma, el 4 de septiembre de 1987 incorporó la Fundación Eduardo Méndez Bagur, Inc. (Fundación) y sustituyó al Ledo. Rafael Martínez Álvarez, Jr. por el Ledo. José A. Fer-nández Paoli como tercer incorporados
Los artículos de incorporación de las referidas corpora-ciones establecen las normas para su organización y ma-nejo y, también, rigen lo referente al nombramiento de la junta de directores que habrá de operarlas. A esos efectos, los aludidos artículos disponen que los negocios y activida-des de la corporación serían manejados por una Junta de Fideicomisarios,(2) a ser electa por los incorporadores en la primera reunión y, luego, por los miembros de la corporación. De igual forma, establecen que los oficiales de la corporación serían electos en la primera reunión de fi-*259deicomisarios, de entre ellos mismos, y por un término de un año o hasta que su sucesor fuera electo.
En lo que respecta específicamente a la remuneración de los fideicomisarios, los artículos de incorporación de am-bas entidades indican que ellos “no recibirían compensa-ción alguna” por sus servicios, como tampoco “ninguna parte de los beneficios netos de la corporación” sería distri-buida ni redundaría en beneficio de ninguno de éstos ni de los oficiales de la corporación.(3)
Años más tarde, el 13 de junio de 1990, el Sr. Eduardo Méndez otorgó un testamento abierto ante la notario Laura A. Dahdah de Surillo. En éste nombró como albacea al Ledo. Rafael Martínez Álvarez, Jr. En cuanto a la dispo-sición de sus bienes, nombró como su única heredera universal a la Fundación Eduardo Méndez Bagur. (4) Dispuso que del beneficio neto anual que produjeran los bienes de esta Fundación —luego de hacer las reservas necesarias para gastos de conservación y de emergencia— se le entre-garía mensualmente la suma de veinte mil dólares al Mu-seo para sus reparaciones y mantenimiento.(5) Dispuso, además, que una vez pagada esta suma de dinero, el in-greso neto restante debía ser distribuido entre sus parien-tes colaterales, mientras vivieran, en unas proporciones determinadas. (6)
*260Eduardo Méndez Bagur falleció el 13 de septiembre de 1992. Al momento de su muerte estaba soltero y no tenía descendientes ni ascendientes; solamente le sobrevivieron parientes colaterales, los cuales habían sido nombrados le-gatarios en su testamento.
Así las cosas, el 27 de agosto de 1993 los antes mencio-nados parientes colaterales del Sr. Eduardo Méndez Bagur presentaron una demanda ante el Tribunal de Primera Instancia, Sala Superior de San Juan,(7) contra ambas cor-poraciones y contra el Ledo. Rafael Martínez Alvarez, Jr. como albacea, contador partidor y administrador del caudal, según designado por el señor Méndez Bagur. En la referida acción se impugnó la validez del testamento otor-gado por el Sr. Eduardo Méndez Bagur,(8) y se solicitó al tribunal que ordenara la apertura de la sucesión intestada del finado. Además, se solicitó que se detuvieran los tras-pasos, ventas y arrendamientos de propiedades del testa-dor a favor de las entidades creadas. Se solicitó, además, que se detuvieran los actos que llevaba a cabo tanto el albacea como la Junta de Directores de ambas fundacio-nes, y que se le ordenara al albacea y a las fundaciones *261permitir la participación de los demandantes o una repre-sentación de éstos en la toma de decisiones sobre la admi-nistración del caudal relicto.
Luego de varios incidentes y trámites procesales, y a solicitud de la parte demandada, el 31 de agosto de 1994 el foro primario dictó sentencia sumaria,(9) validando el tes-tamento otorgado por el Sr. Eduardo Méndez Bagur. (10) El referido foro determinó, además, que el testador le había negado a “los demandantes participar en la toma de deci-siones respecto a la administración del caudal relicto.”
Por último, el tribunal de instancia resolvió que había sido la intención del testador establecer un fideicomiso tá-cito, sin fines de lucro y por tiempo indeterminado. De esta forma, dispuso que:
El mandato del testador, Don Eduardo Méndez Bagur, a tenor con el cual se transmitieron sus bienes a la Fundación, para que ésta dispusiera de ellos conforme lo ordenó en su testamento, convierte al testador en fideicomitente, y la Fun-dación Eduardo Méndez Bagur en fiduciaria, según dispone el Artículo 834 del Código Civil[,] 31 L.P.R.A. [sec.] 2541.
Los demandantes-legatarios, son los beneficiarios o fideico-misarios del mandato que lleva a cabo la Fundación. Apéndice, págs. 51-52.
*262Luego de emitida la sentencia(11) —la cual advino final y firme— el 1 de abril de 1995 los Ledos. Rafael Martínez, Jr., Alfredo Martínez Álvarez y José A. Fernández Paoli —quienes se autonombraron fideicomisarios de la Funda-ción— convocaron una reunión para considerar la posibili-dad de enmendar el certificado de incorporación de la Fun-dación para sustituir cualquier referencia a la palabra “fideicomisario” por la de “fiduciario”. Ello bajo el enten-dido de que “por error u omisión en la redacción del Certi-ficado de Incorporación se utilizó la palabra incorrecta”. Luego de varios trámites procesales, el 18 de abril de 1995(12) —en una reunión a esos efectos— se aprobaron unánimemente las aludidas enmiendas y se revisó el regla-mento para conformarlo con éstas.(13)
Por lo anterior, el 26 de abril de 1995 Rafael Alfredo Martínez Álvarez, Jr., Alfredo Martínez Álvarez y José Fernández Paoli presentaron ante el Departamento de Es-tado un Certificado de Enmienda, aprobando las referidas enmiendas y cambios al Certificado de Incorporación de la Fundación.
Inconformes con tal proceder, el 30 de agosto de 1995 los legatarios presentaron ante el Tribunal de Primera Instan-cia, Sala Superior de San Juan, una segunda demanda, esta vez contra el Museo, el Ledo. José A. Fernández Pao-li,(14) el Ledo. Alfredo Martínez Álvarez,(15) Juan Pérez,(16) el Ledo. Rafael Martínez Álvarez, Jr.(17) y Martinal Real *263State Corp.(18) Luego de iniciado el pleito, la referida de-manda fue enmendada para incluir á la Sra. Rosa María García Méndez como codemandada debido a que ésta había expresado su deseo e intención de no formar parte en el pleito como demandante.
Los demandantes legatarios alegaron, en síntesis, que como eran ellos los fideicomisarios de la Fundación, tenían derecho a administrar la Fundación y el Museo; esto en virtud de que en los artículos de incorporación originales se estableció que una Junta de Fideicomisarios sería la que administraría dichas corporaciones. Alegaron, además, que ellos —los legatarios demandantes— se habían reunido y de forma unánime habían elegido a la Junta de Fideicomisarios.(19) En virtud de lo anterior, solicitaron la entrega inmediata de toda la documentación existente en cuanto a los bienes de la Sucesión de Eduardo Méndez Ba-gur, el Museo, el reconocimiento y validación de los nom-bramientos de la junta de fideicomisarios, y una orden judicial para la entrega de la dirección y el manejo de las entidades.
Posteriormente, la parte demandada presentó ante el foro primario una moción de desestimación, en la cual ex-puso que la parte demandante pretendía dilucidar en ese pleito lo ya resuelto o que se pudo haber resuelto en el pleito anterior. En vista de ello, solicitó que se desestimara la acción por el fundamento de cosa juzgada. Luego que la parte demandante presentara su oposición a la aludida moción, el foro primario denegó la solicitud de desestima-ción mediante una resolución a esos efectos. Concluyó que no estaban presentes todos los requisitos para la aplicación de la doctrina de cosa juzgada.
Así las cosas, el 23 de mayo de 1997 la parte deman-dante presentó una solicitud de sentencia sumaria ante el foro primario, la cual fue denegada. El tribunal de instan-*264cia determinó que existía controversia —según lo estable-cido en los artículos de incorporación y lo dispuesto en el testamento abierto— sobre si había un error en la redac-ción de los artículos de incorporación de la Fundación al expresarse que los negocios y las actividades de ésta se manejarían por una junta de fideicomisarios, en lugar de fiduciarios.
Finalmente, se señaló la vista en su fondo del caso. Des-filada la prueba de la parte demandante, y luego de escu-char los argumentos de las partes, el foro primario acogió en corte abierta una moción de desestimación presentada por la parte demandada, de acuerdo con las disposiciones de la Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III.(20) Conforme a lo anterior, emitió una sentencia en la que resolvió que no eran “los demandantes las personas designadas por el testador para dirigir y administrar la Fundación”. Indicó el foro de instancia que en los artículos de incorporación se estableció que “[e]l número de miem-bros de esta asociación estará limitado a los tres “fideico-misarios aquí mencionados”. Señaló que en los artículos de incorporación sólo se llamaba por nombre y apellido a tres personas: el finado Eduardo Méndez Bagur y los Ledos. Alfredo Martínez Alvarez y Rafael Martínez Alvarez, Jr.
Debido a lo anterior, concluyó el referido foro que en los artículos de incorporación se catalogó, por error, como “fi-deicomisarios” a las tres personas antes mencionadas, ya que según lo dispuesto por el Art. 834 del Código Civil, 31 L.P.R.A. sec. 2541, la persona que dispone de los bienes *265conforme a las instrucciones del fideicomitente es llamado “fiduciario.”
Inconforme con tal determinación, la parte demandante acudió, vía recurso de apelación, ante el Tribunal de Apelaciones. Alegó, en síntesis, que la decisión del foro pri-mario violentaba la decisión del juez en el primer caso e interpretaba el testamento del finado diferente a lo que interpretó éste en el primer caso, decisión que constituye cosa juzgada y también constituye un cambio a la última voluntad del testador.(21)
La parte demandada presentó su oposición al recurso de apelación. Alegó, entre otras cosas, que la parte deman-dante había incumplido con el Reglamento del Tribunal de Circuito de Apelaciones debido a que había incluido en el apéndice una copia de la prueba ofrecida pero no admitida por el foro primario.
Mediante sentencia a esos efectos, el 30 de septiembre de 2002 el Tribunal de Apelaciones revocó la determinación del foro primario. Al fundamentar su conclusión, el foro apelativo expresó que el Tribunal de Instancia actuó sin jurisdicción, al alterar lo dispuesto en el caso Roberto Méndez y otros v. Fundación Eduardo Méndez Bagur Incorporado y otros, Civil Núm. KAC93-1225 (803), lo cual, según expresó, era cosa juzgada y la ley del caso entre las partes.
Oportunamente, la parte demandada presentó ante el foro apelativo intermedio una moción de reconsideración. *266El referido foro denegó esta moción, y aún insatisfecho con esa determinación, la parte demandada recurrió —vía cer-tiorari— ante este Tribunal el 12 de febrero de 2003. Alegó, como señalamientos de error, que:
La sentencia del Tribunal Apelativo es contraria a derecho, y en particular a lo resuelto por este tribunal en el caso Dávila v. Agrait, 116 D.P.R. 549 (1985).
Erró el Tribunal Apelativo al resolver que la sentencia del Tribunal de Primera Instancia alteró urna sentencia anterior de un litigio entre las partes.
Los artículos de Incorporación originales tienen un error en su redacción.
El Tribunal Apelativo permitió que la parte demandante so-metiera con su apelación evidencia que no es parte de los autos del caso. Petición de certiorari, pág. 5.
Expedimos el recurso. Contando con la comparecencia de todas las partes, y estando en condición de resolver el recurso, procedemos a hacerlo.
HH
 Como es sabido, en nuestro ordenamiento rige la doctrina de cosa juzgada,(22) cuya base estatutaria es el Art. 1204 del Código Civil, 31 L.P.R.A. sec. 3343.(23) Dicha *267doctrina tiene el propósito de dar la debida dignidad a las actuaciones de los tribunales. Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Pérez v. Bauzá, 83 D.P.R. 220, 225 (1961). A través de ésta, se logra “impartirle finalidad a los dictámenes judiciales de manera que las resoluciones con-tenidas en éstos concedan certidumbre y certeza a las partes en litigio”. Parrilla v. Rodríguez, 163 D.P.R. 263, 268 (2004). Véanse: Worldwide Food Dis., Inc. v. Colón et al., 133 D.P.R. 827 (1993); Pagán Hernández v. U.P.R., ante.
En virtud de lo anterior, este Tribunal ha reconocido que la aludida doctrina es valiosa y necesaria para el buen funcionamiento de nuestro sistema judicial y para el tráfico jurídico. Parrilla v. Rodríguez, ante. Esta doctrina protege “intereses procesales importantes para nuestro sistema de administración de justicia”. Íd. A tales efectos, se protege el interés del Estado en ponerle fin a los litigios y el de los ciudadanos de no ser sometidos en múltiples ocasiones a los rigores de un proceso judicial. Íd.; Mun. de San Juan v. Bosque Real, S.E., 158 D.P.R. 743 (2003); Pagán Hernández v. U.P.R., ante, pág. 732; Pérez v. Bauzá, ante.
Para que pueda aplicarse la doctrina de cosa juzgada tiene que concurrir entre el caso resuelto por la sentencia y aquel en que ésta sea invocada, la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron. Art. 1204 del Código Civil, ante; Worldwide Food Dis., Inc. v. Colón et al., ante; Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212 (1992); Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533 (1975).
El efecto de la aplicación de la doctrina de cosa juzgada es “que la sentencia dictada en un pleito anterior impide que se litiguen en un pleito posterior entre las mismas partes y sobre la misma causa de acción y cosas, las cuestiones ya litigadas y adjudicadas y aquellas que pudieron haber sido litigadas y adjudicadas con propiedad en la acción anterior”. Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730, 739 (1992), citando a Pagán Hernández v. *268U.P.R., ante, págs. 732-733. Véanse, además: Mun. de San Juan v. Bosque Real, S.E., ante, pág. 769; Mercado Riera v. Mercado Riera, 100 D.P.R. 940, 950 (1972).
Este Tribunal ha señalado que dicha doctrina “no es absoluta y debe siempre considerarse conjuntamente con el saludable principio dé que debe dispensarse justicia en cada caso”. Mun. de San Juan v. Bosque Real, S.E., ante, pág. 770. Véanse: Pagán Hernández v. U.P.R., ante, pág. 737; Pérez v. Bauzá, ante, pág. 226. Conforme con lo expresado, hemos indicado que la aludida doctrina no debe ser aplicada de forma rígida ni automática. Parrilla v. Rodríguez, ante; Banco de la Vivienda v. Carlo Ortiz, ante, pág. 739. Esto es, los tribunales deberán abstenerse de aplicarla cuando al hacerlo se derrotan o se “desvirtúan los fines de la justicia, produce resultados absurdos o cuando se plantean consideraciones de interés público”. Meléndez v. García, 158 D.P.R. 77, 92 (2002), citando a Pagán Hernández v. U.P.R., ante, pág. 736; P.R.T.C. v. Unión Indep. Emp. Telefónicos, 131 D.P.R. 171, 194 (1992); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108, 114 (1968); Millán v. Caribe Motors Corp., 83 D.P.R. 494, 509 (1961).
No obstante lo expresado, hemos indicado que “no se favorece el reconocimiento y la aplicación liberal de ex-cepciones a la doctrina de cosa juzgada ante el riesgo de que se afecte el carácter de finalidad dé las controversias adjudicadas ...”. Parrilla v. Rodríguez, ante, pág. 271. Véase Ramos González v. Félix Medina, 121 D.P.R. 312, 339 (1988). De esta forma, evitamos se propicie la “ ‘relitigación masiva de las controversias [judiciales resueltas]’ ”. (Corchetes en el original.) Parrilla v. Rodríguez, supra, pág. 271.
Por otro lado, este Tribunal ha reconocido la aplicación en nuestro ordenamiento de la figura jurídica del impedimento colateral por sentencia, como vertiente o modalidad de la antes mencionada doctrina de cosa juzgada. Acevedo v. Western Digital Caribe, Inc., 140 D.P.R. 452, 464 (1996); A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981).
*269Hemos expresado que el impedimento colateral por sentencia opera
... cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida y determina mediante sentencia válida y final ... [y] tal determinación es concluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas. (Énfasis suprimido.) Fatach v. Triple S, Inc., 147 D.P.R. 882, 889 (1999), citando a A&P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981).(24)
La aludida figura jurídica persigue los mismos propósitos que la doctrina de cosa juzgada; a saber, proteger a los litigantes contra lo que representa defenderse o probar sus reclamaciones en repetidas ocasiones tratándose de la misma controversia, promover la economía judicial y administrativa al evitar litigios innecesarios y decisiones incompatibles. Suárez v. E.L.A., 162 D.P.R. 43 (2004); Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212, 219 (1992); A & P Gen. Contractor v. Asoc. Caná, ante, pág. 762.
No obstante lo anterior, “la doctrina de impedimento colateral se distingue de la cosa juzgada [debido a que] no es necesario que se dé el requisito de identidad de causas necesario para aplicar la segunda”. Rodríguez Rodríguez v. Colberg Comas, ante, pág. 221. Véase también Pereira v. Hernández, 83 D.P.R. 160 (1961).
HH fr-H
Los codemandados peticionarios aducen que erró el foro apelativo intermedio al resolver que la sentencia emitida por el Tribunal de Primera Instancia el 20 de febrero de *2702001 alteró la sentencia emitida en el caso Roberto Méndez y otros v. Fundación Eduardo Méndez Bagur Incorporado y otros, Civil Núm. KAC93-1225 (803). A esos efectos, argu-mentan que en la Sentencia de 20 de febrero de 2001 lo único que se resolvió fue que existía un error en los artícu-los de incorporación de la Fundación, lo cual, a su enten-der, no cambió el fallo del pleito anterior, ya que en éste lo que se resolvió fue la validez del testamento y la validez de la creación de un fideicomiso tácito. Les asiste la razón. Veamos por qué.
Según surge del expediente, en el primer pleito los lega-tarios demandantes, entre otras cosas, impugnaron la va-lidez del testamento otorgado por el Sr. Eduardo Méndez Bagur y, además, solicitaron participación en la adminis-tración de los bienes del caudal del finado. Luego de los trámites de rigor, el foro primario determinó, mediante la Sentencia de 31 de agosto de 1994 —la cual es final, firme e inapelable— que el testamento otorgado por el Sr. Eduardo Méndez Bagur era válido y, a su vez, que la vo-luntad del testador había sido crear un fideicomiso tácito. Conforme a lo anterior, resolvió que el testador era el fidei-comitente, la Fundación la fiduciaria y los demandantes los beneficiarios o fideicomisarios del referido fideicomiso.
Posteriormente, los legatarios demandantes presenta-ron un nuevo pleito, en el cual alegaron que —según su interpretación de los artículos de incorporación de la Fun-dación y el Museo— eran ellos las personas indicadas para administrar ambas entidades. A esos efectos, solicitaron que el foro primario emitiera una orden para obligar a los demandados a permitirles formar parte de la junta de directores de ambas entidades.
Surge de lo anterior que este caso —aunque está rela-cionado con el primer pleito— trata sobre una controversia distinta. Es una causa de acción separada en la cual la evidencia necesaria para dilucidar la controversia es dife-rente a la examinada en el primer pleito. Es decir,; en este segundo pleito lo que está en controversia es la interpreta-ción de los documentos corporativos del Museo y de la Fun-*271dación, mientras que en el primer pleito lo que se examinó e interpretó fue la validez del testamento del Sr. Eduardo Méndez Bagur.
Conforme a lo anterior, podemos concluir que dichos pleitos versan sobre controversias distintas y separadas. En el primer pleito se solicitó la participación de los deman-dantes como legatarios en la toma de decisiones que reali-zaba el Ledo. Rafael Martínez Álvarez, Jr. como albacea, contador partidor y administrador. En el presente caso lo que se solicita es que se pongan en vigor los artículos de incorporación y reglamentos de la Fundación y el Museo donde supuestamente son los fideicomisarios las personas designadas para administrar.
En virtud de lo anterior, resolvemos que el foro primario tenía jurisdicción para atender la controversia planteada, debido a que a través de su solución no se alteró en forma alguna la determinación del Tribunal de Instancia en el pleito anterior. En vista de ello, es forzoso concluir que erró el Tribunal de Apelaciones al resolver que aplicaba la doc-trina de cosa juzgada al presente caso.
Como tercer señalamiento de error, señalan los peticio-narios, en síntesis, que incidió el Tribunal de Apelaciones al negarse a validar la determinación del Tribunal de Pri-mera Instancia de que los artículos de incorporación de la Fundación tenían un error en su redacción. Les asiste la razón.
En el primer pleito el foro primario estableció que fue la voluntad del testador que los legatarios demandantes, ahora recurridos, fueran los fideicomisarios o beneficiarios de la Fundación. Es decir, que había sido la voluntad del Sr. Eduardo Méndez Bagur garantizar que sus parientes colaterales se beneficiaran del ingreso neto de la Fundación.
De igual forma, el foro primario resolvió que había sido la voluntad del testador negarle a los legatarios deman-*272dantes participar en la toma de decisiones respecto a la administración del caudal relicto, lo cual, a su vez, consti-tuyen los bienes de la Fundación, ya que ésta fue la here-dera universal de los bienes del testador.
Por otro lado, en lo que respecta a la Fundación, el foro primario determinó que había sido la voluntad del testador que ésta fuera la fiduciaria de los bienes fideicomitidos.
Conforme a las antes mencionadas determinaciones del foro primario en el caso Roberto Méndez y otros v. Fundación Eduardo Méndez Bagur Incorporado y otros, Civil Núm. KAC93-1225 (803), el Tribunal del Primera Instan-cia en el caso ante nos determinó que existía un error en los artículos de incorporación. Es correcta dicha determinación.
En los artículos de incorporación de ambas entidades —los cuales fueron redactados estando en vida el testador y los cuales él firmó— se establece que las entidades esta-rían regidas por una junta de fideicomisarios, la cual lle-varía a cabo todos los negocios y actividades de las corporaciones. De igual forma, en los referidos artículos se establece categóricamente que los fideicomisarios no pue-den recibir compensación alguna por sus servicios y tam-poco pueden recibir ninguna parte de los beneficios de la corporación.
Teniendo conocimiento de lo establecido en los referidos artículos de incorporación, años más tarde el Sr. Eduardo Méndez Bagur otorgó su testamento, en el cual nombró a sus parientes beneficiarios de los ingresos que produjera la Fundación. De esta forma, los designó fideicomisarios del fideicomiso por crearse pero sin designarlos con ese nombre en su testamento.
Surge de lo anterior que si concluyéramos, al igual que erróneamente determinó el foro apelativo intermedio, que no existe un error en la redacción de los artículos de incorporación de la Fundación, entonces estaríamos violentando inevitablemente la voluntad del testador y lo *273resuelto en el primer caso.(25) Ello sería así, puesto que, inevitablemente, no se podría cumplir la voluntad del tes-tador ya que sus legatarios no podrían a la vez ser admi-nistradores de la Fundación y recibir un beneficio econó-mico, porque los aludidos artículos de incorporación expresamente lo prohíben.
Debemos destacar que fortalece la determinación de que existe un error en los artículos de incorporación de la Fun-dación el hecho de que, aunque el Museo no es un fideico-miso ni los legatarios demandantes son sus fideicomisa-rios, sus artículos de incorporación, también, contienen las mismas disposiciones que tendría una Junta de Fideicomi-sarios que la administrara.
En virtud de lo anterior, con el propósito de dar cumplimiento a la voluntad inequívoca del Sr. Eduardo Méndez Bagur, concluimos que efectivamente por error u omisión en la redacción del Certificado de Incorporación se utilizó, equivocadamente, el término incorrecto. Por tal razón, fue correcta la enmienda hecha por los aquí peticionarios al referido Certificado para sustituir cualquier referencia en éste a la palabra “fideicomisario” por la palabra “fiduciario”, e igualmente correcta fue la determinación del foro de instancia a esos efectos.(26)
*274IV
Los peticionarios señalan, como primer señalamiento de error, que la sentencia del Tribunal Apelativo es contraria a derecho y, en particular, a lo resuelto por este Tribunal en el caso Dávila v. Agrait, 116 D.P.R. 549 (1985). Ello en virtud de que, según su interpretación del antes mencionado caso, nuestro ordenamiento jurídico no permite que la figura del fideicomisario(27) se confunda con la del fiduciario. Conforme a lo anterior, aducen que los legatarios demandantes no pueden ser administradores de la Fundación por ser éstos los beneficiarios de ésta.
Por su parte, alegan los mencionados legatarios que, contrario a lo que indican los peticionarios, en el caso Dávila v. Agrait, ante, no se prohibió expresamente que se confundiera la figura del fideicomisario y la del fiduciario. Sostienen que en nuestro ordenamiento no se excluye la posibilidad de que pueda existir un fideicomiso en el cual concurra más de un fiduciario que, a su vez, sea fideicomisario, siempre y cuando el número de fideicomisarios sea mayor que el número de fiduciarios. Conforme a lo anterior, alegan que en este caso, como son varios fideicomisa-rios, ellos pueden administrar, en vista de que no todos ocuparían cargos en la Junta de Fideicomisarios al mismo tiempo.
Aunque en nuestro ordenamiento no se ha resuelto la posibilidad de que se confundan las figuras de fideicomisario y fiduciario,(28) por lo antes expresado re-*275sulta innecesario para la disposición de este caso el hacer esta determinación. Ello en virtud de que en este caso el foro primario claramente determinó que había sido la vo-luntad del testador negarles a los fideicomisarios la capa-cidad de administrar los bienes de su caudal y, por ende, los bienes de la Fundación.
V
Analizamos por último, y aun cuando el asunto no re-sulta determinante para el presente caso, el señalamiento de los peticionarios a los efectos de que erró el Tribunal de Apelaciones al permitir que los legatarios demandantes in-cluyeran en el apéndice del recurso presentado ante dicho foro apelativo evidencia que no fue admitida por el tribunal de instancia.
Como es sabido, en “una sentencia se adjudican las controversias habidas en un pleito y se definen los derechos de las partes involucradas”. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983, 989 (1995). Véase Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 656 (1987). Una vez se dicta una sentencia, las Reglas de Procedimiento Civil y, en este punto, el Reglamento del Tribunal de Apelaciones rigen lo referente a las formalidades y los procedimientos que se deben cumplir para presentar un recurso de apelación.
Específicamente, las Reglas de Procedimiento Civil disponen que un recurso de apelación tiene que ser presentado ante el Tribunal de Apelaciones dentro del término jurisdiccional de treinta días, contado a partir del *276archivo en autos de copia de la notificación de la sentencia. Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII — A. El referido recurso tiene que estar acompañado —como requisito jurisdiccio-nal— por un apéndice. Véanse: Cruz Castro v. Ortiz Montalvo, 154 D.P.R. 47 (2001); H. Sánchez Martínez, Práctica jurídica de Puerto Rico: derecho procesal apelativo, San Juan, Lexis-Nexis, 2001, págs. 315-316.
Este Tribunal ha señalado que el apéndice es “la recopilación documental (copia literal), de los escritos acumulados durante el trámite en el Tribunal de Primera Instancia, esto es copia sustitutiva de los autos originales”.(29) Pellot v. Avon, 160 D.P.R. 125, 139 (2003). Véanse: Román et als. v. Román et als., 158 D.P.R. 163 (2002); Codesi, Inc. v. Mun. de Canóvanas, 150 D.P.R. 586, 588-589 (2000). Con respecto a su importancia, reiteradamente hemos ex-presado “que mediante el mismo el Tribunal de Circuito oportunamente adjudica la apelación”. Pellot v. Avon, ante. Véanse: Codesi, Inc. v. Mun. de Canóvanas, ante; Sánchez Martínez, op. cit., pág. 314.
Conforme a lo anterior, hemos señalado que la omisión de presentar el apéndice del recurso o su presentación incompleta dentro del término de treinta días, conlleva la desestimación del recurso. Cruz Castro v. Ortiz Montalvo, ante; Córdova v. Larín, 151 D.P.R. 192 (2000); Sánchez Martínez, op. cit, pág. 315.
El Reglamento del Tribunal de Circuito de Apelaciones enumeraba cuáles eran los documentos que debían formar parte del apéndice.(30) Reglas 16(D)(2), *27734(E)(2) y 74(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. A esos efectos, ade-más de señalar específicamente una lista de documentos que deberían incluirse en el apéndice, disponía que éste sólo contendría copia de documentos que formaran parte del expediente original del Tribunal de Primera Instancia. R. Hernández Colón, Práctica jurídica de Puerto Rico: de-recho procesal civil, San Juan, Ed. Michie, 1997, pág. 366; Sánchez Martínez, op. cit., pág. 363. Dicho a la inversa, “el apéndice de un recurso apelativo no deberá contener docu-mento alguno que no hubiese formado parte de los autos originales.” Sánchez Martínez, op. cit., pág. 332.
En virtud de las disposiciones estatutarias mencionadas, este Tribunal ha sido enfático al señalar que “es una práctica indeseable”, “que debe descontinuarse”, incluir en el apéndice documentos que no estuvieron ante la consideración del foro primario, ya que “[s]e coloca al tribunal de instancia en una señalada desventaja”. Belmonte v. Mercado Reverón, Admor., 95 D.P.R. 257, 263-264 (1967).
No obstante lo expuesto, el referido reglamento proveía un mecanismo mediante el cual las partes pueden elevar al Tribunal de Apelaciones la prueba que fue ofrecida pero no admitida en el foro primario. Las Reglas 16(D)(2), 34(E)(2) y 74(c) del Tribunal de Circuito de Apelaciones, ante, indicaban que la parte apelante o peticionaria tendrá el derecho de elevar, en un apéndice separado,(31) una copia del legajo de la prueba ofrecida y no *278admitida cuando el planteamiento ante el Tribunal de Ape-laciones se refiera a un error sustancial en la exclusión de la prueba específica de que se trate. Sánchez Martínez, op. cit., pág. 343. Véase, además, Hernández Colón, op. cit., pág. 363 esc. 365.
VI
La parte peticionaria alega que erró el Tribunal de Ape-laciones al permitir que la parte demandante sometiera con su apelación evidencia que no era parte de los autos del caso. Le asiste la razón.
Surge de la sentencia emitida por el foro primario el 20 de febrero de 2001 que la parte demandante en este caso ofreció en evidencia durante la vista del caso una serie de documentos. Estos son: (1) el testamento del Sr. Eduardo Méndez Bagur, (2) la sentencia dictada por el juez Wilfredo Alicea López en el pleito Roberto Méndez y otros v. Fundación Eduardo Méndez Bagur Incorporado y otros, Civil Núm. KAC93-1225 (803), de la Sala Superior de San Juan de 31 de agosto de 1994; (3) el certificado de incorporación de la Fundación; (4) las reglas y los reglamentos de la Fun-dación y sus enmiendas; (5) las minutas de la junta de directores de la Fundación; (6) los informes financieros de la Fundación, y (7) el documento en el cual se anuncia la sustitución como director del licenciado Paoli.
El foro primario —luego de que la parte demandada ad-mitiera la autenticidad de dichos documentos— única-mente admitió en evidencia el testamento, la sentencia, los artículos de incorporación y las minutas de la junta de fi-duciarios de 1 y 18 de abril de 1995.
Aunque la parte demandante presentó un testigo para autenticar el informe financiero, el foro primario —luego de la objeción de la parte demandada— lo marcó como prueba ofrecida pero no admitida. La otra prueba docu-*279mental no fue admitida debido a que la parte demandante no presentó prueba testifical para autenticarla.
De la lectura del apéndice presentado por la parte de-mandante ante el foro apelativo intermedio surge clara-mente que la parte demandante incluyó en su apéndice una serie de documentos que no fueron admitidos como evidencia por el foro primario. A esos efectos, añadieron las minutas de la junta de fiduciarios de la Fundación del 1 de diciembre de 1992 y del 5 de enero de 1995, los estados financieros de 1992 al 2000, cartas dirigidas al albacea, a los directores u oficiales, y a los abogados de ambas funda-ciones, y un documento en el cual se anunciaba la sustitu-ción como director del licenciado Paoli.
Resulta claro que la parte demandante incluyó incorrectamente en su apéndice la documentación que fue ofrecida pero no admitida por el foro primario. Ciertamente, como mencionamos anteriormente, es práctica indeseable el incluir documentos en el apéndice del recurso de apelación que no estuvieron ante la consideración del foro primario. No hay duda de que las reglas son claras al señalar que el apéndice sólo contendrá copia de aquellos documentos que formaron parte del expediente y que en caso de que la parte considere que dicho foro cometió error al dejar fuera una evidencia presentada pero no admitida, tal error ha de ser planteado ante el foro apelativo y la prueba no admitida se incluirá en un apéndice separado. Más aún, hemos señalado que las reglas concernientes a los recursos por presentarse ante los tribunales apelativos “deben observarse rigurosamente” y no puede quedar “al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuándo ...”. Arriaga v. F.S.E., 145 D.P.R. 122, 130 (1998), citando a Matos v. Metropolitan Marble Corp., 104 D.P.R. 122, 125 (1975).
Surge de lo anterior que incidió el foro apelativo al ad-mitir que la parte demandante adjuntara a su apéndice evidencia que no fue considerada por el foro primario. No obstante, concluimos que aunque fue cometido el referido *280señalamiento de error, éste no tiene mayor importancia. Ello es así ya que por una lectura de la sentencia del Tribunal de Apelaciones no se puede decir con certeza si dicho foro tomó o no en consideración la referida prueba para la determinación del caso.
VII
En méritos de lo antes expuesto, procede revocar el dic-tamen emitido por el Tribunal de Apelaciones y confirmar la determinación del foro primario.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señor Fuster Berlingeri y Señor Rivera Pérez concurrieron con el resultado sin opinión escrita.

(1) La referida entidad es también conocida como el Museo Esposos Luis Méndez Vaz y María Bagur, Inc.


(2) El Art. SEXTO de los artículos de incorporación de ambas entidades dispone que
“... los incorporadores elegirán tres (3) fideicomisarios que serán electos por un término de tres (3) años cada uno sin impedimento a ser reelectos por cuantos tér-minos posteriores fuesen menester.” Apéndice, pág. 26.


(3) El Art. SEXTO de los artículos de incorporación de ambas entidades dispone que los oficiales de la corporación consistirán de un Presidente, un Secretario y un Tesorero.


(4) Dicha fundación operaría en Puerto Rico para fines religiosos, caritativos, científicos, literarios, incluyendo las artes, y para que invirtiera los bienes heredados en forma productiva, y con el ingreso llevara a cabo los objetivos para los cuales se había organizado.


(5) El Museo se creó para establecer, operar y mantener un museo comunal en una propiedad del finado localizada en la calle Cuevillas en Miramar.


(6) A esos efectos dispuso el testador que las proporciones serían las siguientes:
“a) Una octava (1/8) parte a distribuirse en parte iguales entre los hijos de su hermano, Roberto Méndez Bagur, nombrados, Roberto, Bárbara, Ramón, Carmen Milagros, Muzo, Lino, Donato, Zula, Alicia, Ivette, Carlos, Roberta, Gladys, Jorge, Luis y Juan Méndez.
“b) Una cuarta (1/4) parte a Rosa María García Méndez.
“c) Una octava (1/8) parte a su hermana María Luisa Méndez Bagur, y de haber ésta fallecido, a distribuirse en partes iguales entre las hijas de ésta nombradas, Bemice García Méndez y Rosa García Méndez.
*260“d) Una octava (1/8) parte a distribuirse en partes iguales entre los hijos de su hermana fallecida, Monserrate Méndez Bagur, a saber: Luis González Méndez y Milagros González Méndez.
“e) Una octava (1/8) parte a distribuirse en partes iguales entre los hijos de su hermano fallecido, Bienvenido Méndez Bagur, nombrados: Luis y Maricusa Méndez.
“f) Una octava (1/8) parte a Alicia Méndez Bagur.
“g) Una octava (1/8) parte a distribuirse en parte iguales entre los hijos de Francisco Méndez Bagur, nombrados: María Gerardina Méndez Isem, Ana Iris Mén-dez Isern, Aliceia Mercedes Isem, Zita Teresa Méndez Isern y Luis Eduardo Méndez Isern.” Apéndice, págs. 56-57.


(7) Roberto Méndez y otros v. Fundación Eduardo Méndez Bagur Incorporado y otros, Civil número KAC93-1225 (803).


(8) En la referida demanda se alegó, además, que al otorgarse el testamento existía una relación entre la notario y los testigos que impedía que éstos compare-cieran a dicho otorgamiento, lo cual invalidaba el testamento. Se alegó, además, que la fundación designada en el testamento como heredera universal era una mortis causa por crearse luego del otorgamiento del testamento abierto y con fines pecuniarios. Se indicó que aunque en el testamento no se expresaba que fuera la voluntad del testador crear un fideicomiso, así se autoproclamaba la Fundación, lo cual violaba las disposiciones del Código Civil. Esto porque no se puede constituir un fideicomiso a nombre de una persona que no existe a menos que fuera a nombre de hijos futuros del fideicomitente o un fideicomiso sin fines pecuniarios.


(9) El foro primario estimó que las controversias que suscitaban las alegaciones de las partes se circunscribían a determinar:
“a) ¿Existía a la fecha del otorgamiento alguna prohibición que impedía al No-tario otorgar la escritura de testamento abierto?
“b) ¿Existía a la fecha del otorgamiento alguna prohibición que impedía com-parecer como testigos a las personas que así lo hicieron?
“c) ¿Contiene el testamento abierto otorgado por Don Eduardo Méndez Bagur algún defecto legal que amerite se anule el mismo?” Apéndice, pág. 46.


(10) El foro primario determinó, además, que al otorgarse el testamento no exis-tía ningún impedimento por parte de los testigos para comparecer como tales, ni de la notario para otorgar dicho testamento. A esos efectos, resolvió que no surgía de las alegaciones de la demanda que existiera una relación directa entre la notario auto-rizante y los testigos del testamento por ella autorizado. Ninguno de los testigos era empleado de ella, socio de ella ni pariente de ella dentro del cuarto grado de consan-guinidad o segundo de afinidad. Dichos testigos eran empleados de una entidad corporativa separada e independiente del bufete. Determinó, además, que el testador no tuvo la intención de crear ana nueva corporación en su testamento de 1990, sino que su verdadera voluntad fue que la corporación inscrita en 1987 bajo el nombre de Fundación Méndez Bagur, Inc. pudiera operar tal y como lo había concebido adqui-riendo la universalidad de sus bienes y que dispusiera del ingreso de éstos, conforme se especificaba en el testamento.


(11) En el entre tanto, el 18 de noviembre de 1994 el albacea testamentario, Rafael Martínez Álvarez, Jr., presentó una petición ex parte sobre Cuentas Finales de la Sucesión en el Tribunal Superior, Sala de San Juan. Civil Núm. KAC-94 1747(902).


(12) Este es el mismo día en que se aprobaron las cuentas finales del albacea.


(15) De igual forma se aprobaron las aludidas enmiendas al Certificado de In-corporación del Museo y a su reglamento.


(14) Por alegadamente ser éste secretario, director u oficial del Museo.


(16) Éste como incorporador, director u oficial del Museo.


(16) Éste como director u oficial, quien al momento de la presentación de la demanda se desconocía su nombre.


(17) Éste junto con el licenciado Fernández Paoli, el Ledo. Alfredo Martínez Álvarez como incorporadores, administradores u oficiales de la Fundación.


(18) Alegadamente, es ésta la administradora de la totalidad o parte de las pro-piedades de la Fundación Eduardo Méndez Bagur.


(19) A saber, eligieron a Alicia Méndez Bagur como presidente, a Miguel Luis González Méndez como vicepresidente y a Luis Méndez Torres como tesorero.


(20) La referida regla dispone:
“(c) Después que el demandante haya terminado la presentación de su prueba, el demandado, sin renunciar al derecho de ofrecer prueba en el caso de que la moción sea declarada sin lugar, podrá solicitar la desestimación, fundándose en que bajo los hechos hasta ese momento probados y la ley, el demandante no tiene derecho a la concesión de remedio alguno. El tribunal podrá, entonces determinar los hechos y dictar sentencia contra el demandante, o podrá negarse a dictar sentencia hasta que toda la prueba haya sido presentada. A menos que el tribunal en su orden de deses-timación lo disponga de otro modo, una desestimación bajo esta Regla 39.2 y cual-quier otra desestimación, excepto la que se hubiere dictado por falta de jurisdicción, o por haber omitido acumular una parte indispensable, tienen el efecto de una adju-dicación en los méritos.” 32 L.P.R.A. Ap. III.


(21) La parte demandada presentó ante el foro apelativo intermedio una moción de desestimación. En ésta expuso que la parte demandante no cumplió con la ley y el reglamento del aludido foro apelativo al no incluir unos documentos esenciales en el apéndice del recurso de apelación, razón por la cual el tribunal carecía de jurisdicción. La referida moción fue denegada por el foro apelativo intermedio bajo el fundamento de que los documentos omitidos no eran esenciales para resolver el recurso ante su consideración.
Así las cosas, la parte demandada presentó ante el foro apelativo intermedio una segunda moción de desestimación, alegando que la parte demandante había incumplido con las disposiciones de la Regla 19 y 20 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, ya que la parte demandante no había preparado y sometido un proyecto de exposición narrativa de la prueba oral perti-nente al recurso. El tribunal apelativo denegó la aludida moción y emitió una orden dirigida a la parte demandante para que presentara un proyecto de exposición na-rrativa de la prueba oral pertinente a su recurso de apelación.


(22) Cosa juzgada es “lo ya resuelto por fallo firme de un Juez o Tribunal competente, y lleva en sí la firmeza de su irrevocabilidad”. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, pág. 278.


(23) El referido artículo, en lo aquí pertinente, establece que:
“Contra la presunción de que la cosa juzgada es verdad, sólo será eficaz la sentencia ganada en juicio de revisión.
“Para que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron.
“En las cuestiones relativas al estado civil de las personas y en las de validez o nulidad de las disposiciones testamentarias, la presunción de cosa juzgada es eficaz contra terceros, aunque no hubiesen litigado.
“Se entiende que hay identidad de personas siempre que los litigantes del se-gundo pleito sean causahabientes de los que contendieron en el pleito anterior, o estén unidos a ellos por vínculos de solidaridad o por los que establece la indivisibi-lidad de las prestaciones entre los que tienen derecho a exigirlas u obligación de satisfacerlas.” 31 L.P.R.A. sec. 3343.


(24) Existen dos modalidades del impedimento colateral por sentencia, a saber, la ofensiva y la defensiva. En la primera, un demandante le impide al demandado litigar otra vez los asuntos que previamente litigó y perdió frente a otra parte. En cambio, la segunda modalidad surge cuando un demandado impide a un demandante que litigue otra vez asuntos que previamente litigó y perdió frente a otra parte. Fatach v. Triple S, Inc., 147 D.P.R. 882, 890 (1999); A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 758 (1981).


(25) Debemos señalar que este Tribunal ha reiterado que “Muestro ordena-miento sucesorio está cimentado en dar cumplimiento a la voluntad del testador en la disposición de sus bienes en lo que no sea contrario a la ley”. Moreda v. Rosselli, 150 D.P.R. 473, 480 (2000). Véanse, también: Fernández Franco v. Castro Cardoso, 119 D.P.R. 154, 159 (1987); Torre Ginés v. E.L.A., 118 D.P.R. 436, 462 (1987). En reiteradas ocasiones este Tribunal ha expresado que la voluntad del testador “es la ley de la Sucesión” y es la que debe prevalecer a fin de que se produzcan en su día los efectos queridos por el testador dentro del marco permitido por ley. Moreda v. Rosselli, ante, pág. 480, citando a Fernández Franco v. Castro Cardoso, ante; Calimano Díaz v. Rovira Calimano, 113 D.P.R. 702 (1983); Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967).


(26) Cabe destacar que el Código Civil establece que el fideicomisario es la persona que se beneficia del fideicomiso. En cambio, el fiduciario es la persona llamada para administrar los bienes fideicomitidos; es la persona de la ejecución del fideico-miso conforme a la voluntad de quien lo creó. Arts. 834 y 862 del Código Civil, 31 L.P.R.A. secs. 2541 y 2569.


(27) El Art. 834 del Código Civil, ante, dispone que:
“El fideicomiso es un mandato irrevocable a [sic] virtud del cual se trasmiten determinados bienes a una persona, llamada fiduciario, para que disponga de ellos conforme lo ordene la que los trasmite, llamada fideicomitente, a beneficio de este mismo o de un tercero llamado fideicomisario.
“El fideicomiso con fines no pecuniarios es una relación fiduciaria respecto a bienes, que surge como resultado de la declaración del propósito de crearlo, e impone a la persona en posesión de los bienes deberes en equidad de explotar los mismos para un fin no pecuniario.” Véase Dávila v. Agrait, 116 D.P.R. 549, 560 (1985).


(28) En Dávila v. Agrait, ante, pág. 559, se indicó que “[l]a disposición relativa a que el fiduciario pueda también confundirse en el fideicomisario, siempre que el fi-*275duciario no sea único beneficiario, no fue incluida en nuestra ley”. (Énfasis suplido.) Sin embargo, más adelante se indicó que “las modalidades o variantes de que el fideicomitente pueda constituir el fideicomiso en favor de sí mismo; o de que un fiduciario pueda ser también beneficiario; o de que el fideicomitente se transforme en fiduciario, no alteran ni la esencia ni la existencia de las tres figuras que entran en el trust. Las tres figuras están siempre presentes en la operación. Lo que pasa es que consumada ésta, una de ellas puede desaparecer o dos de ellas pueden concurrir en una misma persona”. (Énfasis suplido y citas omitidas.) Íd., pág. 568.


(29) Dicho de otro modo, el apéndice es “la compilación ordenada de las copias legibles de los documentos de que se compone el expediente original del caso ante el tribunal apelado o recurrido o ante la agencia administrativa recurrida”. H. Sánchez Martínez, Práctica jurídica de Puerto Rico: derecho procesal apelativo, San Juan, Lexis Nexis, 2001, pág. 313.


(30) Vale la pena destacar que el recurso de certiorari que hoy nos ocupa fue presentado el 12 de febrero de 2003, esto es, antes de que entrara en vigor tanto la *277Ley Núm. 201 de 22 de agosto de 2003, mejor conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, el Reglamento Transitorio para el Tribunal de Apelaciones, como el Reglamento del Tribunal de Apelaciones. En vista de lo anterior, precisa que limitemos nuestros pronunciamientos a lo dispuesto en la Ley de la Judicatura de 1994, el Reglamento del Tribunal de Circuito de Apelaciones de 1996 y su jurisprudencia interpretativa.


(31) “Lo que es necesario entender es que, si no se hace ofrecimiento de prueba ni se solicita que la misma sea marcada como prueba ofrecida y no admitida, la parte no tendrá derecho a preparar el apéndice suplementario a que se refiere la regla 74(C) y el tribunal apelativo no estará obligado a resolver el error planteado al respecto. La realidad es que tal omisión impide que el foro apelativo esté en condición de deter-*278minar si la exclusión de esa prueba fue un factor decisivo o sustancial al emitirse el dictamen apelado o recurrido.” Sánchez Martínez, op. cit., págs. 343-344.